SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2016 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In December 2015: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 35,080,552 0.2232 0.2232 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price R$ Volume (R$) (3) Shares Common Direct with the Company Conversion in ADRs 09 127,654 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 10 705,850 0.00000 0.00 Total Conversion ADRs (Out) Shares Common Direct with the Company Deferred Shares 01 203,737 1.74171 354,851.23 Shares Common Direct with the Company Exerc Options 01 22,400 0.80500 18,032.00 Shares Common Direct with the Company Exerc Options 01 224,450 9.35960 2,100,762.22 Shares Common Direct with the Company Exerc Options 02 70,075 0.49852 34,933.79 Shares Common Direct with the Company Exerc Options 03 54,225 9.35960 507,524.31 Shares Common Direct with the Company Exerc Options 07 83,150 2.11284 175,682.65 Shares Common Direct with the Company Exerc Options 08 606,825 9.35960 5,679,639.27 Shares Common Direct with the Company Exerc Options 09 78,075 5.36760 419,075.37 Shares Common Direct with the Company Exerc Options 09 136,325 5.35960 730,647.47 Shares Common Direct with the Company Exerc Options 09 87,500 6.95880 608,895.00 Shares Common Direct with the Company Exerc Options 11 28,925 2.11284 61,113.90 Shares Common Direct with the Company Exerc Options 11 59,750 2.31648 138,409.68 Shares Common Direct with the Company Exerc Options 11 46,000 4.14096 190,484.16 Shares Common Direct with the Company Exerc Options 14 85,850 9.35960 803,521.66 Shares Common Direct with the Company Exerc Options 18 36,150 9.35960 338,349.54 Shares Common Direct with the Company Deferred Shares 22 52,403 1.37213 71,903.81 Shares Common Direct with the Company Exerc Options 22 18,400 3.99096 73,433.66 Total Sell Shares Common Direct with the Company Plan of Shares Acquisition 01 112,161 18.73 2,100,775.53 Shares Common Direct with the Company Plan of Shares Acquisition 03 27,068 18.75 507,525.00 Shares Common Direct with the Company Plan of Shares Acquisition 07 5,842 18.60 108,661.20 Shares Common Direct with the Company Plan of Shares Acquisition 18 19,009 17.80 338,360.20 Shares Common Direct with the Company Plan of Shares Acquisition 22 4,092 17.95 73,451.40 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 32,520,980 0.2069 0.2069 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price . INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In December 2015: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price (USD) Volume (USD) (3) ADR (*) Common Direct with the Company Conversion in ADRs 09 127,654 0.00000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 10 705,850 0.00000 0.00 Total Conversion ADRs (In) ADR (*) Common Direct with the Company Plan of Shares Acquisition 09 95,221 4.89 465,630.45 Total Buy ADR (*) Common Direct with the Company Exerc Options 09 222,875 2.089200 465,630.45 ADR (*) Common Direct with the Company Exerc Options 10 116,550 1.546853 180,285.72 ADR (*) Common Direct with the Company Exerc Options 10 316,625 0.205931 65,202.90 ADR (*) Common Direct with the Company Exerc Options 10 138,500 1.428914 197,904.59 ADR (*) Common Direct with the Company Exerc Options 10 134,175 2.532928 339,855.61 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 1. When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. 2. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. 3. Quantity multiplied by price . (*) Each ADR is equivalent to 1 (one) share. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 8, 2016 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
